[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Respondent has moved to reconsider the Court's order and articulation in this matter in regard to the Respondent withholding certain "religious" literature from the Petitioner. The Court had ordered that these documents be redacted to eliminate inflammatory material.
Based upon Respondent's motion dated August 3, 2000 and the holdings inThornburgh v. Abbott, 490 U.S. 401, 109 S. Ct. 1874, 104 L. Ed. 2d 459
(1989), the Motion to Reconsider is granted.
This Court cannot micro manage the actions of the Respondent in determining what is detrimental to the security of the institution. These actions are related to legitimate penological objectives. The First Amendment is not unlimited. Free speech does not permit one to shout "fire" in a crowded theater nor does freedom of religion permit a prisoner to receive material that is inflammatory and threatens the security of the correctional institution.
The prior orders of this Court in regard to redacting documents are hereby vacated, and the Respondent is left to his discretion as to what documents may be withheld from the Petitioner.
Rittenband, JTR.